DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in for patent Application No. JP 2018-068167 filed on 03/30/2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 09/22/2021 have been fully considered.
With regards to remarks about “Discussion of Claim Rejection under 35 U.S.C. 112(a)”, the arguments are persuasive. In light of amended claim and applicant’s arguments, it is clear that abnormality detection engine 150 is a processing unit, which is first abnormality processing unit, and abnormality detection engine 286 is a 
About remarks about “Discussion of Claim Rejection under 35 argument U.S.C. 112(b)”, the arguments are persuasive. The amended claim and applicant’s argument overcome the prior rejection. However, the claims are rejected based on new 112(b) issues.
With regards to remarks about “Discussion of Claim Rejection under 35 U.S.C. 103”, the arguments are not persuasive.
Applicant argues regarding claim 15 – “In other words, Vaculik only teaches that the quantitative signal (asserted claimed score; See page 10 of the office action) is provided with the range of casting conditions (asserted claimed feature quantity; See page 10 of the Office action) but Vaculik does not teach or disclose that the quantitative signal is provided or calculated using the feature quantity. To be specific, the casting conditions of Vaculik merely used as a range. As such, the quantitative signal is within the range of casting conditions instead of using the feature quantity to calculate the score. Therefore, the applicant respectfully submits that Vaculik fails to teach or disclose the feature of "calculating a score using a feature quantity that is calculated from a state value related to the control target according to the abnormality detection parameters" in claim 1.”
Examiner respectfully disagree for following reasons:
In figure 2 Vaculik represents process of calculation of a score using feature quantity.
COL9, line 50-67 and COL 10, line 1-49 represents the process presented in Fig 2. 
Vaculik teaches – “As a result of using PCA, the scores in vector T have known statistical properties and can be used to test for probability or likelihood of an abnormal occurrence. (COL 9, line 65-67)”- 
Vaculik further teaches – “In summary, the on-line monitoring system generates a vector of scores 33 from a large number of variables in the input data 31, based on the PCA model parameters 26. From those scores and other internal model calculations, the monitoring system then generates univariate and multivariate summary statistics (step 34) that are tested in step 35 against thresholds developed (step 28) during model development  using historical data 22.
Alarming Logic	
The detection results from step 35 described above are passed along to the alarm screens for further processing in step 36, it' minimum thresholds of normal behavior are not met. (COL 10, line 13-26)”
Thus until step 35 of Fig 2 many  calculations happen using sensor input data to generate the abnormality score which are used to generate alarm where alarm is modified to different levels as mentioned in COL 10 , line 31-45. 
Vaculik further teaches in COL 12, line 14-17, - “The model output is used to calculate statistics and provide a quantitative measure of the status of casting conditions”
Examiner agree with applicant, that Vaculik teaches that the quantitative signal (asserted claimed score; See page 10 of the office action) is provided with the range of casting conditions (asserted claimed feature quantity; See page 10 of the Office action). Therefore, Vaculik uses the casting condition, i.e. feature quantity, to generate the 
Applicant further argues-“Since Vaculik fails to disclose that the score is calculated using a feature quantity, Vaculik also fails to teach or disclose the first determination result and the second determination result which arc obtained when the score matches to the first determination reference or the second determination reference. In other words, Vaculik fails to teach or disclose the feature of "performing a determination using the calculated score and a first determination reference and a second determination reference included in the abnormality detection parameters by comparing the score with the first determination reference and the second determination reference" in claim 1.”
Examiner respectfully disagree for following reasons:
As it is explained above the score is calculated by the prior art so the prior art teaches the determination using this score.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.
Claims 1-2,4-7and 13-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the claim recites 
“execute substantially the same detection process as the first abnormality detection processor using the state value provided from the memory;”
It is not clear from whole disclosure that what are the steps associated which will make it “substantially the same “
When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree, see MPEP 2173.05.I. There was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "substantially.” Therefore, the claim is indefinite.
Dependent claims 2, 4-7and 13 failed to further clarify the subject .Thus they are rejected too.
Independent claim 14 and 15 are rejected for similar reason as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Shibuya (US-20150169393-A1), (hereinafter Shibuya) in view of Vaculik et al. (US 6564119 B1) (hereinafter Vaculik).
Regarding Claim 15, Shibuya teaches an abnormality detection (Abstract) method comprising: 
executing control computation ( Para[0044], line 1-2) for controlling a control target ( Fig 1, element 101); and  
using (Fig 3 , steps showing use of value from sensor)  a state value (Fig 1, element 102, .As per definition from specification Para[0016], “state value is a physical value that can be measured by a sensor”) related to the control target ( Fig 1, element 101) among state values collected regarding the control computation ( Para [0041], line 3-4, Fig 1, element 103, “sensor signal storing unit 103 that accumulates raw data” is part of sensor analyzing unit ) to a model (Fig1, element 1006 and  Fig 4, element 403 ) indicating the control  target that is defined by an abnormality detection parameter and a learning data set(Fig 7 ,701, Para[0041], line 10-12, “a normal model generating unit 106 that generates a normal model matching a feature vector matching each of different time points by using the selected learned data”), to detect an abnormality that may occur in the control  target (Fig 7, element 707), 
wherein the detecting of an abnormality includes
calculating a feature quantity ( Para[0041], line  5-7, “feature vector” ) that is calculated from a state value related to the control target according to the abnormality detection parameter ( Para[0041], line18-20 , “ thresholds on the basis of the anomaly measurements of selected data” );
storing at least a state value related to the control target among the state values
determining the abnormality detection parameters (Para [0041], line18-20 , “ thresholds on the basis of the anomaly measurements (i.e. abnormality detection parameters) of selected data” ) and the learning data (Fig 7 ,701, Para[0041], line 10-12, “a normal model generating unit 1006 that generates a normal model matching a feature vector matching each of different time points by using the selected learned data”) set on the basis of a detection result (Fig 7 ,707)  .
Shibuya does not explicitly teach
calculating a score using a feature quantity that is calculated from a state value related to the monitoring target according to the abnormality detection parameter;  
performing a determination using the calculated score and a first determination reference and a second determination reference included in the abnormality detection parameter; and
outputting a first determination result when the calculated score matches the first determination reference, and outputting a second determination result when the calculated score matches the second determination reference.  
executing substantially the same detection process using the state value; 
Vaculik teaches 
calculating a score (COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”. COL 10 , line 1-20 represents the calculation process and generation of score which also helps in alarming logic) using a feature quantity ( COL 10, line 31-32, “casting condition” is interpreted as feature quantity which is calculated based on sensor data (i.e. state value) collected from casters as mentioned in COL 5,line 51-56 ) that is calculated from a state value related to the control target ( Fig 7, element 62 ) according to the abnormality detection parameter , and 
performing a determination using the calculated score ( COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”) and a first determination reference (COL 10 , line 44-49, “Level 3”) and a second determination reference (COL 10 , line 40-43, “Level 2”) included in the abnormality detection parameter, by comparing the score with the first determination reference and the second determination reference 
outputting  ( Fig 7, element 68, system outputs) a first determination result when the score matches (COL 8, line 41-45, “Further computations are done using the computer 64 to generate detection thresholds 28, to calculate test statistics 34 from the on-line process data 31 and to make comparisons 35 of the test statistics to the detection thresholds 28”) the first determination reference, and outputting a second determination result when the score matches the second determination reference ( COL 10 , line 31- 49, For  Level 3 signal (i.e. first determination reference) the system provides audible alarm and screen displaying the model results turns to red (i.e. a first determination result ) and for Level 2 signal (i.e.  the second determination reference) the system provides audible alarm and screen displaying the model results turns to amber (i.e. a second determination result).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a score value to analyze different levels of determination reference as taught by Vaculik in view of Shibuya for the purpose of detection of abnormality in timely and efficient manner. Therefore, this technique of having different level of abnormality determination would facilitate the operator the maximum amount of information on the machine and the maximum amount of lead time to take appropriate action when required (Vaculik, COL 10, line 31-39).
Vaculik does not explicitly teach
 executing substantially the same detection process using the state value; 
However, Vaculik teaches from Fig 2, the abnormality detection flow chart is repetitive. It follows same detection process to detect abnormality using the state values and executing substantially the same detection process using the state value; to repeat the steps and keep it ongoing for proper continuous fault detection. Therefore, there would be this particular advantage of repeating the steps in a continuous flow to monitor any industrial process continuously to reduce unexpected downtime and keep the operating and maintenance cost in lower level.
Examiner’s Note 
Claims1 and 14  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 14, the closest prior art of record  Shibuya (US-20150169393-A1), (hereinafter Shibuya), Vaculik et al. (US 6564119 B1) (hereinafter Vaculik) and Citriniti et al (US 20160146707 A1) (hereinafter Citriniti) teaches following.
Regarding claim one Shibuya   teaches 
memory coupled to the first abnormality detection processor, çonfigured to: store at least a state value related to the control target among the state values collected by the first abnormality detection processor (Para [0075], line 4-6, “Further. the past sensor signals 102 are supposed to be stored associated with equipment IDs and time points, in a database.”)
A first abnormality detection processor çonfigured  to: ( Fig 1, element 120, Para[0041], line 1-2, sensor signal analyzing unit ) 
executes control computation ( Para[0044], line 1-2) for controlling a control target ( Fig 1, element 101) ; and
use a state value (Fig 1, element 102, .As per definition from specification Para [0016], “state value is a physical value that can be measured by a sensor”. So “sensor signal 1012” is state value ) related to the control target ( Fig 1, element 101) among state values ( Para [0041], line 3-4, Fig 1, element 103, “sensor signal storing unit 103 that accumulates raw data” is part of sensor analyzing unit ) to a model  (Fig1, element 1006 and  Fig 4, element 403 ) indicating the control  target that is defined by abnormality detection parameters (Para[0041], line18-20 , “ thresholds on the basis of the anomaly measurements (i.e. abnormality detection parameters) of selected data” ) and a learning data set (Fig 7 ,701, Para[0041], line 10-12, “a normal model generating unit 1006 that generates a normal model matching a feature vector matching each of different time points by using the selected learned data”) to detect an abnormality (Fig 7 ,707)  that may occur in the control target (Fig 1, block 101) ,
wherein the first abnormality detection processor is further çonfigured  to ( Fig 1, element 120, Para[0041], line 1-2, sensor signal analyzing unit ) 
calculate (Fig 1, block 107) that using a feature quantity ( Para[0041], line  5-7, “feature vector” )that is calculated from a state value related to the control  target according to the abnormality detection parameter (Fig 1, block 101), and
perform a determination (Para [0041], line 20-23, “an anomaly detecting unit 110 that detects anomaly by comparing the anomaly measurements of each feature vector and the calculated thresholds.”)
memory coupled to the first abnormality detection processor, çonfigured to: store at least a state value related to the control target among the state values collected by the first abnormality detection processor (Para [0075], line 4-6, “Further. the past sensor signals 102 are supposed to be stored associated with equipment IDs and time points, in a database.”)
Vaculik teaches 
calculates a score ( COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”) using a feature quantity ( COL 10, line 31-32, “casting condition” is interpreted as feature quantity which is calculated based on sensor data (i.e. state value) collected from casters as mentioned in COL 5,line 51-56 ) that is calculated from a state value related to the monitoring target ( Fig 7, element 62 ) according to the abnormality detection parameter , and 
performs a determination  ( COL 10, line 31-33, “The system”)  using the score ( COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”) and a first determination reference (COL 10 , line 44-49, “Level 3”) and a second determination reference (COL 10 , line 40-43, “Level 2”) included in the abnormality detection parameter, outputs ( Fig 7, element 68, system outputs) a first determination result when the score matches (COL 8, line 41- the first determination reference, and outputs a second determination result when the score matches the second determination reference ( COL 10 , line 31- 49, For  Level 3 signal (i.e. first determination reference) the system provides audible alarm and screen displaying the model results turns to red (i.e. a first determination result ) and for Level 2 signal (i.e. the second determination reference ) the system provides audible alarm and screen displaying the model results turns to amber (i.e. a second determination result ).
Citriniti teaches – “In certain implementations, multiple processors and/or multiple buses may be used, as appropriate, along with multiple memories and types of memory. In addition, multiple computing devices 200 may be connected, with each device performing different aspects (i.e. not same detection) of the described operations. For example, in certain embodiments, multiple computing devices 200 may be used to receive, process, and communicate information related to field inspections of physical assets 140” (Para [0031], line 20-28).
However the prior art alone or in combination fails to anticipate or render obvious a second abnormality detection processor configured to: execute substantially the same detection process as the first abnormality detection processor using the state value provided from the memory, and determine the abnormality detection parameters and the learning data set that are set for the first abnormality detection processor on the basis of a detection result of the second abnormality detection processor in combination with the rest of the claim limitations as claimed and defined by applicant.
Dependent claims 2, 4-7 and 13 also distinguish over the prior art for at least the same reason as claim 1.
	
Regarding claim 14 the closest prior art of record  Shibuya and Citriniti teaches following:
Regarding Claim 14, Shibuya teaches 
a control device for controlling a control target, wherein the control device comprises a first abnormality detection processor ( Fig 1, element 120, Para[0041], line 1-2, sensor signal analyzing unit ) to  executes control computation for controlling the control target ( Fig 1, element 101); and 
and to use a state value (Fig 1, element 102, .As per definition from specification Para[0016], “state value is a physical value that can be measured by a sensor”) related to the control  target ( Fig 1, element 101) among state values ( Para [0041], line 3-4, Fig 1, element 103, “sensor signal storing unit 103 that accumulates raw data” is part of sensor analyzing unit ) to a model  (Fig1, element 1006 and  Fig 4, element 403 ) indicating the control target that is defined by an abnormality detection parameters (Para[0041], line18-20 , “ thresholds on the basis of the anomaly measurements of selected data” ) and a learning data set (Fig 7 ,701, Para[0041], line 10-12, “a normal model generating unit 106 that generates a normal model matching a feature vector matching each of different time points by using the selected learned data”) to detect an abnormality (Fig 7 ,step 707)  that may occur in the monitoring target, and
memory coupled to the first abnormality detection processor, çonfigured to: store at least a state value related to the control target among the state values collected by the first abnormality detection processor (Para [0075], line 4-6, “Further. the past sensor signals 102 are supposed to be stored associated with equipment IDs and time points, in a database.”).
Citriniti teaches – “In certain implementations, multiple processors and/or multiple buses may be used, as appropriate, along with multiple memories and types of memory. In addition, multiple computing devices 200 may be connected, with each device performing different aspects (i.e. not same detection) of the described operations. For example, in certain embodiments, multiple computing devices 200 may be used to receive, process, and communicate information related to field inspections of physical assets 140” (Para [0031], line 20-28).
However the prior art alone or in combination fails to anticipate or render obvious  
A support device includes a second abnormality detection processor configured to :the support device includes executes substantially the same detection process as the first abnormality detection processor  using the state value provided from the state value provided from memory , and determines the abnormality detection parameter and the learning data set that are set for the first abnormality detection processor  on the basis of a detection result of the second abnormality detection processor , and the first abnormality detection processor is further çonfigured  to control  displaying a data series of the score calculated by one or a plurality of feature quantities generated from the state values provided from the memory, and receive  a setting of the first determination reference and the second determination reference for the data series of the score in combination with the rest of the claim limitations as claimed and defined by applicant.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Coy et al. (US 20040154413 A) – This art teaches having multiple sensing device arranged to determine particular physical characteristics such as temperature, vibrations etc. (Abstract and Fig 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862